Citation Nr: 0020813	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-04 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1945.

This case arises from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
hearing loss is not supported by cognizable evidence 
demonstrating that it is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is documented in his service personnel records that the 
veteran served as a gunner's mate in the United States Navy, 
a position that can be expected to involve exposure to loud 
noises.  However, his service medical records reflect no 
complaints or findings of defective hearing.  On his 
separation examination in September 1945, the veteran had 
hearing of 15/15 on whispered voice testing in each ear.  VA 
outpatient treatment records for the period November 1996-
March 1998 secured in connection with this claim document 
only one occasion on which the veteran was seen for his ears:  
in March 1997, when a "cerumen like material" was removed 
from his ears by means of a syringe.

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Direct service connection may be accorded 
a current disability when the evidence shows affirmatively 
that the disability resulted from injury or disease incurred 
in or aggravated by active service.  Id.  Direct service 
connection may be granted for any disease diagnosed initially 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d) (1999).  

If in the case of a veteran with 90 days or more of 
continuous active service, a chronic disease becomes manifest 
to a compensable degree within the post-service period 
prescribed by law, that disease will be considered to have 
been incurred in service even absent evidence to that effect 
unless there is affirmative evidence to the contrary 
(including a showing of an intercurrent cause for the 
disease).  38 C.F.R. §§ 3.307, 3.309 (1999).  A presumption 
of service connection is available for neurological 
disorders, such as sensorineural hearing loss, when 
manifested to a compensable degree within one year after a 
veteran serving in wartime has been discharged from service.  
Id.

However, a person who submits a claim for benefits under a 
law administered by the Secretary shall have the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Board has no jurisdiction adjudicate the 
merits of a claim that is not well grounded.  Boeck v. Brown, 
6 Vet. App. 14 (1993).  A well-grounded claim need not be 
established conclusively.  It is sufficient if the evidence 
of record establishes a plausible claim, one which is either 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Evidence of record will 
be accepted as credible for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is incredible on its face.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, incompetent 
evidence will not be considered.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  When the issue is medical in nature, such as 
medical nexus, etiology, or diagnosis, medical, as opposed to 
lay, evidence usually is required.  Voerth v. West, 13 Vet. 
App. 117 (1999).  

For a well-grounded claim of entitlement to service 
connection for a disability to be established, the record 
must contain competent evidence on each basic element of a 
service-connection claim:  a current disability; the 
incurrence of an injury or disease during active service; and 
a nexus, or causal relationship, between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  That is, the evidence 
must make a plausible showing that the veteran has current 
disability which is related to an injury or disease incurred 
(or aggravated) in service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Evidence demonstrating that sensorineural hearing 
loss was manifested to a compensable degree within one year 
from the date of a veteran's separation from service will 
satisfy the second of these three requirements. 

In addition, when a hearing loss is asserted by a claimant, 
medical evidence must show that specific audiometric 
standards required to establish a hearing loss as a 
disability for VA purposes have been met.  For impaired 
hearing to be considered a disability under the laws 
administered by VA, the auditory threshold for the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz must be 40 
decibels or greater in any of those frequencies, or 26 
decibels or greater in at least three of them, or speech 
recognition scores using the Maryland CNC Test must be less 
than 94 percent.  38 C.F.R. § 3.385 (1999).  

The Board finds that the veteran's claim fails to satisfy the 
evidentiary standard for well-groundedness. The medical 
evidence fails to demonstrate that the veteran currently has 
a hearing disability as defined by VA law.  Indeed, the 
record contains no documentation that the veteran has ever 
been diagnosed with a hearing loss as that disorder is 
defined by VA regulations.  In the absence of any evidence of 
a current disability, there can be no well-grounded claim.  
Rabideau v. Derwinski, 2 Vet. App. 141; see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such disease or injury resulted in a present 
disability).  Therefore, the appeal will be denied.

In reaching this decision the Board considered the veteran's 
own, sincerely held belief that he suffers from a hearing 
loss that had its onset during service.  However, the record 
shows that the veteran is not a medical expert but a lay 
person.  As a lay person he is not competent to diagnose a 
current disability or opine as to its etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The Board has also taken account of the argument that service 
connection should be granted for the claimed hearing disorder 
because it is attributable to service performed while engaged 
in a sea battle in which torpedoes were fired at his ship.  
In this regard, the appellant indicates that he began to 
notice a diminishment of his hearing ability after the 
battle, and a July 1943 service medical record states that 
the veteran's ship, the merchant tanker the SS BLOODY MARSH, 
was torpedoed off the coast of Georgia earlier in that month.  

It is argued by his representative that in view of these 
contentions, the veteran is entitled to the benefit of 
38 U.S.C.A. § 1154(b) (West 1991), which provides that

[i]n the case of any veteran who engaged 
in combat with the enemy in active 
service with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of such service connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such service 
and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  
Service connection of such injury or 
disease may be rebutted by clear and 
convincing evidence to the contrary.

See also 38 C.F.R. § 3.304(d) (1999).  

However, the claim that military service caused the 
development of a hearing loss would not succeed by virtue of 
this statutory provision.  This statute does not create a 
presumption that a combat veteran's alleged disease or injury 
is service-connected.  Rather, it lightens the burden of a 
veteran who seeks benefits for an allegedly service-connected 
disability that he or she claims was incurred or aggravated 
during combat service.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  Significantly, however, 38 U.S.C.A. 
§ 1154(b) does not relieve a claimant from the obligation of 
demonstrating both that he or she currently has the 
disability claimed and that there is a medical nexus between 
the current disability and the disease or injury incurred or 
aggravated during the combat service.  Wade v. West, 11 Vet. 
App. 302, 304-06 (1998); Caluza, 7 Vet. App. at 508.  Neither 
a current disability, as observed above, nor, perforce, a 
medical nexus between such disability and service has been 
shown by any competent evidence in this case.  Without such 
evidence in the record, 38 U.S.C.A. § 1154(b) will not 
suffice to establish a well-grounded claim.  Wade, 11 Vet. 
App. at 304-06.

Lastly, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  However, absent a well-grounded claim, VA not only 
has no duty to assist the veteran with the development of 
evidence, it may not do so.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998); Morton 
v. West, 12 Vet. App. 477 (1999).  


ORDER

A well-grounded claim not having been presented, entitlement 
to service connection for bilateral hearing loss is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

